EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert J. Goodell on March 4th, 2022.

The application has been amended as follows: 

	Claims 19-28 have been cancelled.


Election/Restrictions
Claims 1-4, 6-12, 16, and 29-34 are allowable. Claims 5, 13-14, and 17-18, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions Species A, sub-species I-III and sub-species α and β, as set forth in the Office action mailed on 30 September 2020, is hereby withdrawn1 and claims 5, 13-14, and 17-18 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
The closest prior art of record, Prushinskiy et al. (US 2016/0099433), does not disclose every element of the claim in combination as follows:
Claim
Prior Art
A flexible display apparatus, comprising: 

a supporting member;
Prushiniski Fig. 12: 120’ and 130’
a flexible substrate on the supporting member, and including a plurality of display areas and a bending area between the plurality of display areas;
Prushinskiy Fig. 12: 210, as described in, e.g., paragraph 56, where the display and bending areas are shown in, e.g., Fig. 13
a display unit provided in the plurality of display areas and the bending area of the flexible substrate; 
See in, e.g., Prushinskiy Fig. 13
a cover film covering the display unit; and
Prushinskiy paragraph 55
a filler filled into an open portion where a portion of the supporting member has been removed under the bending area such that the filler directly contacts a rear surface of the flexible 

wherein a maximum height of the open portion is the same as the thickness of the support member, and
See in Prushinskiy Fig. 12
wherein a thickness of the filler from a surface of the filler to the rear surface of the flexible substrate at the center of the open portion less than the thickness of the supporting member
Not disclosed by Prushinskiy, but see below.


Note that Kim et al. (US 2018/0046220; hereafter Kim ‘220) discloses wherein a thickness of the filler from a surface of the filler to the rear surface of the flexible substrate at the center of the open portion less than the thickness of the supporting member (Fig. 7F; paragraph 140). However, Kim ‘220 does not disclose a filler filled into an open portion where a portion of the supporting member has been removed under the bending area such that the filler directly contacts a rear surface of the flexible substrate and is absent on a rear surface of the supporting member. Instead the filler is all the way across both the open portion and the supporting member, and in Kim ‘220 it appears that the reason the thickness is less in the middle is because it is coated all the way across both: it dips in the middle because the supporting member dips in the middle. Therefore although Kim ‘220 could be relied upon to teach the missing element it is probably not reasonable for it to contribute this missing element in combination with the other elements of the claim. 
Therefore the combination of subject matter as a whole renders the claim allowable over the prior art of record.
Regarding claims 2-6:

Regarding claims 7-14 and 16-18:
They contain language similar to that of claim 1.
Regarding claims 29-34:
They are dependent on claim 1 or 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 






/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that due to the Examiner’s Amendment all the claims are directed to Species A of the original Species A-F and therefore this part of the restriction requirement has not been withdrawn.